Citation Nr: 0912246	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back condition.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
neck condition.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
diabetes mellitus, to include as secondary to service-
connected hypertension.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
swelling of the hands and feet.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
ulcer.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
headaches.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
erectile dysfunction, to include as secondary to service-
connected hypertension.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
diabetic retinopathy.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral lower extremity peripheral neuropathy. 

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dizziness, to include as secondary to a back 
and neck condition.  

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to a back and neck condition.

14.  Entitlement to service connection for insomnia, to 
include as secondary to service-connected hypertension.

15.  Entitlement to service connection for loss of body 
function, to include as secondary to diabetes mellitus.

16.  Entitlement to service connection for tinnitus. 

17.  Entitlement to service connection for a right knee 
disability, to include as secondary to a back and neck 
condition.

18.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO that denied the Veteran's claims.  The Veteran filed a 
timely appeal of these decisions to the Board.

In July 2008, the Veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veterans 
Law Judge at the local regional office.  At the hearing, 
additional evidence was submitted, accompanied by a waiver of 
RO consideration.  This evidence will be considered in 
evaluating the Veteran's claims.  At the hearing, the record 
was also held open for 60 days to afford the Veteran 
additional time to submit evidence in connection with his 
claim.  No additional evidence, however, was submitted.

The issue of entitlement to service connection for a neck 
condition, a low back condition, a left knee disability, a 
right knee disability, PTSD, headaches, ulcers, and loss of 
body function are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  In a July 1991 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a neck injury; the veteran was notified of this 
decision and of his appellate rights, but did not appeal this 
determination and the decision became final.  

3.  The evidence added to the record since the July 1991 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim for a neck condition. 

4.  In an October 1992 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
swelling of the hands and feet; the veteran was notified of 
this decision and of his appellate rights, but did not appeal 
this determination and the decision became final.  

5.  The evidence added to the record since the October 1992 
rating decision is cumulative and redundant of that 
previously on file and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for swelling of the hands 
and feet, or otherwise raise a reasonable possibility of 
substantiating the claim.

6.  In an October 1992 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
residuals of a low back injury, ulcers, and residuals of a 
left knee injury; the veteran was notified of this decision 
and of his appellate rights, but did not appeal this 
determination and the decision became final.  

7.  The evidence added to the record since the October 1992 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims for a low back injury, ulcers, and 
residuals of a left knee injury.  

8.  In a February 2003 rating decision, the RO denied the 
Veteran's claims of service connection for diabetes mellitus, 
erectile dysfunction, diabetic retinopathy, bilateral lower 
extremity peripheral neuropathy, and dizziness; the Veteran 
was notified of this decision and of his appellate rights and 
filed a notice of disagreement to the February 2003 decision 
in April 2003; the RO forwarded a statement of the case dated 
in July 2003 but the Veteran did not afterwards file a 
substantive appeal; the February 2003 RO decision therefore 
became final.  

9.  The evidence added to the record since the February 2003 
rating decision is cumulative and redundant of that 
previously on file and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claims for diabetes mellitus, 
erectile dysfunction, diabetic retinopathy, bilateral lower 
extremity peripheral neuropathy, and dizziness, or otherwise 
raise a reasonable possibility of substantiating the claims. 

10.  In a February 2003 rating decision, the RO denied the 
claim of entitlement to service connection for PTSD; the 
Veteran was notified of this decision and of his appellate 
rights; the Veteran filed a timely notice of disagreement 
with respect to this decision in April 2003, but did not file 
a substantive appeal after the RO forwarded a statement of 
the case dated in July 2003; the decision then became final.  

11.  The evidence added to the record since the February 2003 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the Veteran's claim for PTSD.  

12.  The Veteran is not shown to have tinnitus that was 
caused or aggravated by the Veteran's active service.  

13.  The Veteran is not shown to have insomnia, to include 
obstructive sleep apnea, due to or the result of his active 
service or a service-connected disability.  

14.  The Veteran is not shown to be prevented from performing 
all forms of substantially gainful employment consistent with 
educational and work background due solely to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 7101 (2008).

2.  Subsequent to the final July 1991 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a neck condition.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The October 1992 rating decision that denied the 
Veteran's claim of service connection for swelling of the 
hands and feet is final; new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.156 (2008).  

4.  Subsequent to the final October 1992 RO decision, new and 
material evidence has been received to reopen the claims of 
service connection for a low back injury, ulcers, and 
residuals of a left knee injury.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

5.  The February 2003 rating decision that denied the 
Veteran's claims of service connection for diabetes mellitus, 
erectile dysfunction, diabetic retinopathy, bilateral lower 
extremity peripheral neuropathy, and dizziness is final; new 
and material evidence has not been submitted to reopen the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2008).  

6.  Subsequent to the final February 2003 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

7.  The Veteran does not have insomnia, to include 
obstructive sleep apnea, due to disease or injury that was 
incurred in or aggravated by active service or caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

8.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

9.  The criteria for the assignment of a total disability 
rating based on individual unemployability for compensation 
purposes has not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2008).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective on November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by VCAA.  

Here, the RO, in letters dated in March and May 2005, and 
April and November 2006, provided the Veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including new and material evidence required to reopen 
previously denied claims, and notice that a disability rating 
and effective date will be assigned if service connection is 
awarded for a low back disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  The Veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed that he should send 
information or evidence relevant to the claims to VA.  In 
addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the Veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

With respect to the Veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41- 42.  

In this case, the March 2005 RO letter did not meet all of 
the foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the March 
2005 RO letter specifically informed the Veteran that he 
should submit evidence showing that his service-connected 
disabilities had gotten worse and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  The Veteran was also afforded a Statement of the 
Case dated in December 2005 that set forth what was required 
for a higher evaluation for the Veteran's service-connected 
disability.  38 C.F.R. § 4.104; Diagnostic Code 7101.  In 
addition, during the July 2008 hearing before the 
undersigned, the Veteran testified regarding the severity of 
his service-connected disability and the effect that it had 
on his daily life.  The Board also notes that the Veteran was 
forwarded two additional supplemental statements of the case 
dated in October 2006 and October 2007.

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the Veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the Veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that the Veteran was not 
provided specific notice on these latter two elements in 
connection with his claims for service connection, other than 
for his claim for a low back disability.  Despite this 
deficiency, however, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical treatment records, a VA examination report, 
the Veteran's testimony before the Board, and written 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran's hypertension is currently evaluated as 10 
percent disabling under Diagnostic Code 7101.  

This code provides for a 10 percent evaluation for diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Based on the evidence of record, an evaluation in excess of 
10 percent for the Veteran's hypertension is not warranted.  

According to the medical evidence, the Veteran is taking 
medication for his hypertension.  Under the rating criteria 
for hypertension, the need for continuous medication for 
hypertension warrants a compensable rating of 10 percent.  
However, a rating in excess of 10 percent is not warranted 
unless predominant diastolic pressure readings of at least 
110 are noted.  

The veteran testified that his average blood pressure reading 
was 110/70 and noted that he thought he experienced headaches 
and dizziness due to hypertension.

In this case, the Veteran's claims file including VA 
outpatient treatment records that reveal blood pressure 
readings of 161/64, 164/67, and 156/72 in a March 2005 VA 
examination.  And other blood pressure readings in his claims 
file were 160/108 and 156/72 in March 2005, 138/80 and 130/78 
in August 2006, 152/66 and 138/79 in September 2006, and 
137/76 and 141/76 in April 2007.  None of the Veteran's 
diastolic readings were noted to have gone over 110.  The 
Veteran's medical records clearly indicate consistent 
readings of diastolic pressure of less than 110.  

In addition, under the rating criteria for hypertension, 
systolic pressure readings predominantly in excess of 200 
warrant an increased rating.  However, at no time of record 
has the Veteran's systolic blood pressure readings exceeded 
200.  Therefore, an increased evaluation is not warranted on 
this basis either. 

Based on the foregoing, an evaluation in excess of 10 percent 
for the Veteran's hypertension is not warranted.  Diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more is not indicated by the 
Veteran's medical records or VA examination.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the service-connected disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), that there is no 
showing that the Veteran's disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.	Neck condition.

In this case, the evidence submitted after July 1991 consists 
of VA and private medical treatment records dated from 
February 1992 to May 2007, the Veteran's testimony before the 
Board and the RO, and statements submitted by the Veteran and 
his representative in support of the claim.  

Of particular significance are the Veteran's treatment 
records that contain complaints of pain in his neck and 
diagnoses of and treatment for cervical stenosis. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the July 1991 decision and, 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  In this regard, the Board notes that the July 
1991 rating decision denied service connection for this 
disability because the medical evidence at the time failed to 
show that the Veteran had a current disability of the neck.

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for a neck disability is granted.  

B.	A low back condition, ulcers, and a left knee 
disability.

In this case, the evidence submitted after October 1992 
consists of VA and private  medical treatment records dated 
from November 2002 to May 2007, the Veteran's testimony 
before the Board and the RO, and statements submitted by the 
Veteran and his representative in support of the claim.  

Of particular significance are the Veteran's treatment 
records that contain diagnoses of and treatment for lumbar 
stenosis and degenerative changes in the Veteran's lower 
spine, knee swelling, a torn ligament, a knee injury, and 
ulcers.  A disorder of the coccyx was also noted. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the October 1992 RO 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims and raises a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board notes that the October 1992 rating decision denied 
service connection for these disabilities because the medical 
evidence at the time failed to show that the Veteran had a 
current low back disability, left knee condition, or ulcers.

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claims of service connection for a low back condition, 
ulcers, and a left knee condition is granted.  


C.	PTSD.

In this case, the evidence submitted after February 2003 
consists of medical treatment records, the Veteran's 
testimony before the Board, and statements submitted by the 
Veteran and his representative in support of the claim.  

Of particular significance are the Veteran's treatment 
records that contain a diagnosis of PTSD and indicate that 
the Veteran has been undergoing treatment for this condition.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the February 2003 RO 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board notes that the February 2003 rating decision denied 
service connection for this disability because the medical 
evidence at the time failed to show that the Veteran had a 
clear diagnosis of PTSD.

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for PTSD is granted.  




D.	Swelling of the hands and feet.

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that new and material evidence, 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for swelling of the hands and feet has not 
been received.

In this case, evidence submitted after the October 1992 RO 
decision denying this claim consists of private and VA 
treatment records dated from November 2002 to May 2007, the 
statements and testimony of the veteran.  The medical 
evidence shows diagnoses of and treatment for various 
conditions.  The October 2002 statement of Dr. Callewart 
noted the veteran was a quadriplegic after a motor vehicle 
collision and noted that he continued to have autonomic 
dysfunction with inappropriate swelling, sweating and penile 
dysfunction.  There is, however, no indication of a diagnosed 
disability manifested by swelling of the hands or feet.  

The veteran has testified that he was diagnosed with swelling 
of the hand and feet in 1984 during service after running.  
He also indicated that he had numbness and tingling.  

Based on the foregoing, the evidence in the record is 
insufficient to reopen the Veteran's claim.  The records 
associated with the Veteran's claims file since October 1992 
do not indicate the presence of a disability manifested by 
swelling of the hands and feet.  38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, none of the evidence submitted since the 
previous RO decision denying the Veteran's claim addresses 
whether the Veteran has such a condition that is the result 
of his active service.  The evidence added to the record 
therefore does not relate to unestablished facts necessary to 
substantiate the claim and, therefore, does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

Finally, the Board notes that the Veteran and his 
representative have submitted written statements and 
testified before the Board in connection with the Veteran's 
claim, including contentions that he has a disability 
manifested by swelling of the hands and feet related to 
service.  However, the Veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where, as here, the claim turns on a medical matter, 
unsupported statements, even if new, cannot service as a 
predicate to reopen a previously denied claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

E.	Diabetes mellitus, erectile dysfunction, diabetic 
retinopathy, 
 bilateral lower extremity peripheral neuropathy, and 
dizziness.

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that new and material evidence, 
sufficient to reopen the Veteran's claims of entitlement to 
service connection for diabetes mellitus, erectile 
dysfunction, diabetic retinopathy, bilateral lower extremity 
peripheral neuropathy, and dizziness, has not been received.

In this case, evidence submitted after the February 2003 RO 
decision consists of VA medical treatment records dated from 
June 2004 to May 2007, the Veteran's testimony before the 
Board and the RO, and statements submitted by the Veteran and 
his representative in support of the claims. 

In this case, the treatment records indicate continued 
diagnoses of and treatment for, among other conditions, 
diabetes mellitus and peripheral neuropathy of the lower 
extremities secondary to diabetes mellitus.  There was no 
indication of diabetic retinopathy, or erectile dysfunction 
noted in the Veteran's medical and treatment records.  An 
April 2007 treatment record noted a complaint of dizziness 
after a CT angiogram and the assessment was possible reaction 
to contrast infusion.  There is no evidence of a diagnosed 
disability manifested by dizziness.  In addition, the medical 
records do not indicate that the Veteran's various diagnosed 
medical conditions are related to his service in the 
military.  

Based on the foregoing, the evidence in the record is 
insufficient to reopen the Veteran's claims.  The records 
associated with the Veteran's claims file since February 2003 
at best demonstrate ongoing diagnoses and treatment for the 
Veteran's conditions.  Records related to continued 
treatment, however, are generally insufficient to reopen a 
claim for service connection.  38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, none of the evidence submitted since the 
previous RO decisions denying the Veteran's claims addresses 
whether the Veteran's conditions are the result of his active 
service.  The evidence added to the record therefore does not 
relate to unestablished facts necessary to substantiate the 
claims and, therefore, does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156.  

Finally, the Board notes that the Veteran and his 
representative have submitted written statements and 
testified before the Board in connection with the Veteran's 
claims, including contentions that his conditions are related 
to service.  However, the Veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  Where, as here, the claim turns on a medical matter, 
unsupported statements, even if new, cannot service as a 
predicate to reopen a previously denied claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the Veteran seeks compensation 
benefits for insomnia and tinnitus.  

In this case, the service treatment records do not show any 
complaints or diagnoses of tinnitus.  An October 1984 
psychiatric consultation report noted a complaint of sleep 
disturbance and the assessment mixed personality disorder 
with prominent passive-aggressive traits.  The Veteran's post 
service medical records indicate that he has been diagnosed 
with obstructive sleep apnea.  A review of the Veteran's 
medical records, however, does not indicate that this 
condition is related to any injury or incident of his active 
service.  

In addition, the Veteran's medical records do not indicate 
that the Veteran has been diagnosed with tinnitus.  And 
without a current diagnosis, a claim of service connection 
for any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran has insomnia or tinnitus 
as a result of his active service or a service-connected 
disability.  In reaching this conclusion, the Board notes 
that it is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In this regard, the Board notes that the Veteran has not been 
afforded a VA examination in order to address whether the 
Veteran has tinnitus or a sleep condition and, if so, whether 
such disabilities are related to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of 
tinnitus.  In addition, while the Veteran has been diagnosed 
with obstructive sleep apnea, there is no medical evidence 
indicating that such conditions are related to the Veteran's 
active duty service or a service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2002); see also Wells v. Principi, 326 
F.3d 1381 (2003); Charles v. Principi, 16 Vet. App. 375 
(2002).  The Board therefore concludes that a VA examination 
of the Veteran for these disabilities is not necessary in 
this case.  

IV.  TDIU. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F. R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

In reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  

The Veteran in this case has been granted service connection 
for hypertension, evaluated as 10 percent disabling.  He has 
no other service-connected disabilities.  

Accordingly, the Veteran has not met the requirement that he 
have one disability ratable at 60 percent or more, or one 
disability ratable at 40 percent and sufficient additional 
disabilities to bring the combined rating to 70 percent or 
more.  The criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are therefore not met in this case.  

The Board notes, however, that it is VA's policy that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Thus, if a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), as is 
this case here, an extra-schedular rating is for 
consideration where the Veteran is unemployable due to the 
service-connected disability.  38 C.F.R. § 4.16(b), see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

For a Veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such Veterans.  See 38 C.F.R. § 4.1, 4.15.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the Veteran was capable of performing the physical 
and mental acts required by employment during the cited time 
period, not whether the Veteran could find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Upon review of the evidence in this case, it is the Board's 
opinion that the Veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extraschedular rating is warranted.  

In this regard, the Board notes that the Veteran's claims 
file contains the medical report of his private physician 
dated in October 2002 that indicates that the Veteran had 
become a quadriplegic after a motor vehicle accident.  The 
Veteran was indicated to have had a partial recovery but that 
he had developed a problem in his neck that may make him go 
completely paralyzed again.  This physician opined that he 
considers the Veteran completely permanently disable from any 
meaningful work given his spinal cord injury.  The Veteran 
was also indicated to be unable to work due to neck pain and 
elbow pain.  

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the Veteran 
was unable to secure and follow a substantially gainful 
occupation due to his service-connected hypertension, and as 
such the Veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  In this regard, the Board notes 
that, while the October 2002 physician did indicate an 
inability to work due to neck pain and a spinal cord injury, 
no reference was made to an inability to work due to 
hypertension.  Therefore, submission of the Veteran's claim 
for consideration on an extraschedular basis would not be in 
order.  The Board also notes that there is no other opinion 
contained in the Veteran's claims file related to this 
question.

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to TDIU, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


ORDER

1.  An evaluation in excess of 10 percent for hypertension is 
denied.

2.  As new and material evidence has not been submitted to 
reopen the previously denied claims of service connection for 
swelling of the hands and feet, diabetes mellitus, erectile 
dysfunction, diabetic retinopathy, bilateral lower extremity 
peripheral neuropathy, and dizziness; the appeal to this 
extent is denied.  

3.  As new and material evidence has been presented, the 
Veteran's claims of entitlement to service connection for a 
neck and low back condition, ulcers, a left knee disability, 
and PTSD are reopened; the appeal to this extent is allowed, 
subject to further action as discussed in the Remand section 
below.  

4.  Service connection insomnia and tinnitus is denied.

5.  Entitlement to a total disability rating due to 
individual unemployability is denied.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims of entitlement to service connection for 
a neck and low back condition, ulcers, left and right knee 
disabilities, PTSD, loss of body function, and new and 
material evidence for a headache condition must be remanded 
for additional development and adjudication.  

First, the Board notes that the Veteran's medical records 
indicate the presence of right knee swelling and residuals of 
a knee injury in the past, as well as osteoarthritis.  The 
medical records also indicate that the Veteran has ongoing 
complaints of neck pain, and indications of cervical and 
lumbar stenosis, as well as degenerative changes in the 
Veteran's lower spine, knee swelling, ulcers, a torn 
ligament, and a knee injury.  A disorder of the coccyx was 
also noted.

The Board also notes that, in an October 1990 VA examination, 
the Veteran was diagnosed with a history residuals of injury 
to his back, neck, and left knee.  The examiner noted that 
the Veteran reported a history of sustaining an injury to his 
back, neck and left knee in a motor vehicle accident in Japan 
in 1984, but did not offer a specific opinion regarding 
whether the Veteran's diagnosed residuals were related to the 
motor vehicle accident in service.  

In another October 1990 examination, the Veteran was 
diagnosed with peptic ulcer disease.  The examiner reported 
the Veteran claimed that this condition began in service, but 
also noted that there were no records available to review in 
connection with the claim.

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (the Board is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history); Owens v. Brown, 7 
Vet. App. 429 (1995).  The veteran's service medical records 
and other related documents should be reviewed by the 
examiner, thereby enabling him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Powell v. West, 13 Vet. App. 31, 35 (1999) 
(it is error for the Board to rely on an inadequate 
examination).

Based on the foregoing, the Board concludes that the 
Veteran's neck, back, left knee, and ulcer claims should be 
remanded, and that, upon remand, the RO should arrange for an 
appropriate VA examination to determine whether the Veteran 
has neck, back, left knee, and ulcer conditions that had 
their onset in or are related to his active duty service.  
The Board also finds that the Veteran's right knee should be 
evaluated in order to determine whether this condition is 
secondary to any back or neck disability found to be present.  
Pursuant to VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Next, with respect to the Veteran's PTSD claim, the Board 
notes that in June 1999, revised regulations concerning PTSD 
were published in the Federal Register reflecting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

In this case, the Board notes that the Veteran has been 
diagnosed with PTSD.  He also contends that several in-
service stressors underlie his condition.  Specifically, the 
Veteran contends that he discovered two fellow soldiers that 
tried to commit suicide by hanging themselves in the bathroom 
during the first few months of basic training.  He indicated 
that the first incident took place in April 1983 and the 
second incident took place in June or July 1983.  The Veteran 
indicated that he was on guard duty both times and discovered 
the soldiers.  Neither man died, but both were noted to have 
been dismissed from the platoon (3039).  He also indicated 
that he knew some of the soldiers that were involved in a 
helicopter crash in Okinawa, Japan.  He indicated that the 
pilot was on night maneuvers using night vision goggles and 
crashed into a mountain with 12 to 14 marines on board. The 
Veteran did not name the marines and did not indicate the 
date of the crash.  Finally, the Veteran indicated that his 
roommate, with the last name of "Justin," got a "dear 
John" letter from his girlfriend back home while they were 
stationed in Okinawa in December 1983 (other statements 
indicate that this may have happened in October or November 
1983).  Afterwards, Justin went to the armory and shot 
himself in the head.  He died shortly thereafter.  The 
Veteran indicated that he was questioned about this and about 
the second previously reported suicide attempt.  

Based on the foregoing, the Veteran should be afforded a VA 
examination in connection with his claim.  Here, the Board 
notes that the Veteran's claims file indicates that the 
Veteran has been diagnosed with PTSD.  The Board also notes 
that the Veteran has indicated several in-service stressors 
that should be susceptible to verification, including reports 
in connection with attempted suicides in April, June, and 
July 1983, and the suicide by a soldier with the last name of 
Justin in December 1983.  The Veteran should also be allowed 
an opportunity to submit additional specific information and 
to verify his active duty stressors.  

Upon remand, the Veteran should be afforded an opportunity to 
submit any additional medical records relevant to his claims.  
In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the majority of his claims.  He was not, 
however, provided with notice of the type of evidence 
necessary to establish his claim of entitlement to service 
connection for loss of body function and his application to 
reopen his claim of entitlement to service connection for 
headaches.  Upon remand therefore, the Veteran should be 
given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice that informs the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  In this regard, the Board 
also notes that, specific to the Veteran's request to reopen 
his previously denied claim, the Veteran must be notified of 
both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.	The RO should send the Veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical and 
lay) evidence not previously provided to 
VA is necessary to substantiate his claims 
of entitlement to service connection for 
loss of body function and his application 
to reopen his claim of entitlement to 
service connection for headaches.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the Veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  In 
addition, the notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

 2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since 
service for his claimed disabilities.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should obtain all VA treatment 
records dated from June 2007 to the 
present and associate those records with 
the claims folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
appropriate VA examination in order to 
determine whether the Veteran has neck, 
back, left knee, and ulcer conditions 
that had their onset in or are related to 
his active duty service.  The examiner 
should also evaluate the Veteran's right 
knee in order to determine whether the 
Veteran has a right knee disability that 
is secondary to any back or neck 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of any neck, back, left knee, right knee 
or ulcer condition found to be present, 
and the examiner must specify the 
diagnoses.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
disability had its onset in service, 
within one year of service, or is 
otherwise etiologically related to 
service or a service-connected 
disability.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

5.  With respect to the Veteran's PTSD 
claim, the RO should contact the Veteran 
and request that he provide any 
information, including dates, locations, 
names of other persons involved, etc., 
relating to claimed service stressors.  
The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The Veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

The RO must then review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the Veteran's unit, MOS, dates 
during which the Veteran was associated 
with his unit(s). A summary of the 
stressors, and all associated documents, 
should be sent to the Commandant of the 
Marine Corps, Headquarters, Personnel 
Management Support Branch (Code MSB-10), 
Quantico, Virginia, 22134, or if 
otherwise indicated, to the Marine Corps 
Historical Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, S.E., Washington, 
DC, 20734.   The Marine Corps should be 
requested to provide any information that 
might corroborate the Veteran's alleged 
stressors, including copies of any 
interviews conducted with the Veteran 
regarding the attempted suicides in 
Platoon 3039 in April and June or July 
1983, and the suicide of LCpl Justin in 
November or December 1983 in Okinawa, 
Japan.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the Veteran of the results of the 
requests for information about the 
stressors.  

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the Veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

7.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


